Citation Nr: 1414715	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected pes planus.

3.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected pes planus.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right ankle disorder, including as secondary to service-connected pes planus.

6.  Entitlement to service connection for a left ankle disorder, including as secondary to service-connected pes planus.

7.  Entitlement to service connection for a right leg disorder, including as secondary to service-connected pes planus.

8.  Entitlement to service connection for a left leg disorder, including as secondary to service-connected pes planus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to March 1985.

In May 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2013, the Veteran submitted additional private medical records to the Board which had not been previously considered by the RO.  In a February 2014 written statement, she specifically requested her case be remanded to the RO for initial consideration of this evidence.  Accordingly, remand is required.

Additionally, in her May 2013 hearing testimony, the Veteran indicated she received disability benefits from the Social Security Administration (SSA) due, at least in part, to her fibromyalgia.  Therefore, these records are probative and should be obtained upon remand.

Finally, at the hearing, the Veteran asserted her service-connected bilateral pes planus contributed to her current bilateral leg, hip, and ankle disorders.  Accordingly, an  examination should be provided regarding whether her service-connected bilateral pes planus caused or aggravated bilateral leg, hip, or ankle disorders.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any available VA treatment records from the Bronx Medical Center since February 2013, and associate them with the claims file. 

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Obtain any records from the Social Security Administration (SSA), to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  Return the claims file to the October 2010 examiner, if available.  If the examiner is not available, schedule the Veteran for a new examination regarding her bilateral leg, hip, and ankle disorders.  

The examiner should review the claims file, including all newly-submitted medical records, and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical evidence, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the each of the Veteran's current left leg, right leg, left ankle, right ankle, left hip, and/or right hip disorders were caused or permanently aggravated (increased in severity beyond the normal progression) by her service-connected bilateral pes planus?

4.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record, including the newly-submitted records.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


